Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Applicants’ amendment of 8/3/ 2021 is acknowledged. 
Claims 1, 6, 10-17, 19-20, 22- 23, 27-30, 36-37 and 39 are pending. Claims 1, 6, 10-12, 14-17 were examined before and new claim 39 belong to examined group. Claims 13, 19-20, 22-23, 27-30, 36-37 are withdrawn.

Claims 13, 19-20, 22-23, 27-30, 36-37 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1, 6, 10-12, 14-17, 39 and claims 13, 19-20, 22-23, 27-30, 36-37 as set forth in the Office action mailed on, 12/08/2020 is hereby withdrawn and claim 13, 19-20, 22-23, 27-30, 36-37 are hereby rejoined with claims  1, 6, 10-12, 14-17, 39  and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Sheree Rybak on 10/27/2021, an agreement was reached to cancel claims 27-30 and 36-37 to place the application in condition for allowance.
Claims 1, 6, 10-17, 19-20, 22-23 and 39 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Sheree Rybak on 10/27/2021.

EXAMINER’S AMENDMENT
  Cancel claims 27-30 and 36-37.
The following is an examiner’s statement of reasons for allowance:

Applicants developed a  modified  eukaryotic cell wherein the cell is modified by transfection or transformation with: (i) a first expression vector adapted for eukaryotic expression comprising a transcription cassette, the transcription cassette comprising at least one nucleotide  sequence encoding a transfer RNA (tRNA) molecule, the tRNA molecule including an anticodon nucleotide sequence wherein said tRNA molecule comprising said anticodon nucleotide sequence is absent from said eukaryotic cell prior 
Prior art  does not anticipates or suggest modified  eukaryotic cell wherein the cell is modified by transfection or transformation with: (i) a first expression vector adapted for eukaryotic expression comprising a transcription cassette, the transcription cassette comprising at least one nucleotide  sequence encoding a transfer RNA (tRNA) molecule, the tRNA molecule including an anticodon nucleotide sequence wherein said tRNA molecule comprising said anticodon nucleotide sequence is absent from said eukaryotic cell prior to transfection or transformation with said first expression vector; and (ii) a second expression vector encoding a recombinant protein, wherein said tRNA molecule comprising said anticodon sequence corrects base mismatches at the third nucleotide position in messenger RNA {mRNA} codon encoding said recombinant protein to improve translation efficiency and/or decrease amino acid mis-incorporation as a consequence of degeneracy in the genetic code; and wherein correction of said base mismatches reduces reliance of the eukaryotic cell on wobble during translation of said mRNA.  Therefore  modified  eukaryotic cell wherein the cell is modified by transfection or transformation with: (i) a first expression vector adapted for eukaryotic expression comprising a transcription cassette, the transcription cassette comprising at least one nucleotide  


 Thus claims 1, 6, 10-17, 19-20, 22-23 and 39 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652